ST. PAUL, J.
This is an action to set aside a sale of real estate made by the duly qualified administrator of an intestate succession, under an order of the probate court and for the alleged purpose of paying debts.
The grounds of nullity set up are substantially, that although there was minors interested, at the time, yet the sale was made without the authorization of a family *281meeting and for less than the appraised value of the property; that there were no debts due by the succession, and that in any event such debts as there were might have been paid otherwise than by sale of the property.
April 3, 1911.
It is well settled that an administrator may, for the purpose of paying debts, sell the property of a succession in which minors are interested, without the advice of a family meeting and for less than the appraised value. It is also well settled that the purchaser at such a sale need not look beyond the order of the probate court, rendered on the petition of the administrator and recognizing the necessity for a sale to pay debts.
The judgment appealed from is, therefore, correct.
Judgment affirmed.